Haskell, J.
Action for damages sustained from a defective street. It appears that a servant of the city, in cleaning the sidewalks of a Sunday morning, in a "little drizzling rain,” left a pile of snow in the street a couple of feet high that later in the day began to freeze, and on Mouday became frozen hard. This was the defect complained of, and the only question presented *190is, whether defendant had such notice of the defect as the statute requires.
The man who shoveled the snow was not such officer of the city as the statute requires to have had at least twenty-four hours’ notice of the defect before the accident. But it is contended by the plaintiff that the defect was created by an employee of the city, in the discharge of his duty in the repair of streets under the road commissioners, and, therefore, no further notice to the city is required under the doctrine of Holmes v. Paris, 75 Maine, 559, and Buck v. Biddeford, 82 Maine 433. In the first case, the highway surveyor, and in the other, the street commissioner, officers to whom notice of a defect may be given, created the defects, respectively ; and both cases hold that no other notice is necessary. Neither - of these cases apply to the case at bar. Here a servant of the city, not a person whose notice of a defect is necessary to charge the city, as in the cases above cited, created the supposed defect. No officer of the city knew of it, and the city cannot be held chargeable for it.

Plaintiff nonsuit.